Citation Nr: 1820391	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-54 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by: Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1991 and from December 1993 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

The Veteran's claim of entitlement to service connection for a psychiatric disability, including PTSD, was originally denied in September 2006 because "there [was] no evidence of these conditions during [the Veteran's] military service."  The September 2006 rating decision became final because the Veteran did not perfect an appeal.  See 38 C.F.R. § 3.156(b) (2017).  The Veteran submitted a claim to reopen this issue in November 2009, which was denied in an August 2010 rating decision.   In so doing, the RO found that the Veteran had not submitted sufficient evidence to verify an in-service stressor.   The August 2010 decision became final because the Veteran did not submit a notice of disagreement.  Id.  In connection with the Veteran's current claim to reopen, to include his November 2017 testimony, he has described incidents during his active duty, as well lay observable symptoms during and since his active duty.  Under these circumstances, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim.  See 38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The issue of entitlement to service connection for a psychiatric disability, including PTSD, will addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a November 2017 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to sickle cell anemia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sickle cell anemia have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During the November 2017 hearing, the Veteran requested to withdraw the appeal as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sickle cell anemia.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  Further, the request was submitted during a Board hearing.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sickle cell anemia and, thus, it is dismissed.


ORDER

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sickle cell anemia is dismissed.


REMAND

The Board finds that a remand is warranted in order to provide the Veteran with a VA examination, especially given that prior VA examinations have not addressed whether a psychiatric disability existed before, and was aggravated by, his active duty.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. Based on a review of the electronic claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, 5th Edition; 38 C.F.R. § 4.125 (2017).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's PTSD is etiologically related to a stressor(s).

With the exception of any stressor qualifying under 38 C.F.R. § 3.304(f)(2) or (3), the AOJ must specify for the examiner the stressors that are established by the record and advise the examiner of the verified version of each stressor, if any.  The AOJ must also instruct the examiner that only these events may be considered for the purpose of determining whether the Veteran was exposed to a stressor during his active duty. 

With respect to any found non-PTSD psychiatric disability, the examiner is asked to provide opinions as to the following:

(a) did any non-PTSD psychiatric disability clearly and unmistakably exist prior to the Veteran's first period of active duty?  In responding to this question, the examiner is asked to consider and discuss the January 1986 report of medical history.

(b) if so, was it clearly and unmistakably NOT aggravated beyond its natural course during that period of service? 

(c) if the response to (a) is negative, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability found, other than PTSD, is causally or etiologically related to the Veteran's active duty, to include any incident therein?

The examiner must provide a complete rationale for all opinions expressed.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


